Exhibit 10.2




AMENDMENT to and EXTENSION of

ASSUMPTION OF OBLIGATIONS




Whereas, on February 22, 2010, as part of the Asset Acquisition Agreement
between Mobieyes Software, Inc., n/k/a Resource Exchange of America, Corp.
(“REAC”) and UTP Holdings, LLC, REAC assumed the obligations of Dana Pekas under
that certain line of credit (‘the line of credit”) issued to Dana Pekas by
Regions Bank f/k/a Amsouth Bank, dated January 31, 2005 in the amount of
$800,000, (a true and correct copy of which is attached hereto) and




Whereas, the parties to that assumption wish to extend and amend it,




Therefore, the undersigned parties agree as follows:




1. REAC will remain obligated on the balance of the line of credit until
December 31, 2011.




2. Covenant Not to Encumber Assets. REAC hereby covenants and promises not to
encumber any of the assets of Resource Exchange of America, Corp. or any of its
subsidiaries without the written consent of Dana Pekas, with the exception of a)
that Note executed by REAC to SkI, Inc., on March 18, 2010 and extended this and
b) that Convertible Promissory Note made by Mobieyes Software, Inc., n/k/a
Resource Exchange of America, Corp to Dana J. Pekas, dated February 22, 2010 in
the principal amount of $250,000. If the holder of such notes cannot be
identified, written permission from the original maker shall be sufficient to
constitute written consent hereunder.




11. Conversion Option. The entire balance of principal and interest outstanding
at any time on the line of credit may be converted by Dana Pekas into shares of
the Company’s common stock by election of Dana Pekas at any time during the term
of this assumption. The number of shares to be issued upon conversion hereof
shall be determined as of the date of receipt of Conversion Notice by the
Company from the Dana Pekas by dividing i) the entire outstanding balance of
principal and interest (ii) the average of the previous five (5) days closing
market price of Company’s common stock (iii) less 25%, rounded up to the nearest
whole share.




Upon conversion of this amount, the Dana Pekas shall surrender this document at
the principal offices of the Company or any transfer agent of the Company. At
its expense, the Company will, as soon as practicable thereafter, issue and
deliver to such Dana Pekas, a certificate or certificates for the number of
shares to which such Dana Pekas is entitled upon such conversion, together with
any other securities and property to which Dana Pekas is entitled upon such
conversion under the terms of this Assumption. Upon conversion, the Company will
be forever released from all of its obligations and liabilities hereunder with
regard to that portion of the principal amount being converted including without
limitation the obligation to pay such portion of the Principal amount and
accrued interest.




RESOURCE EXCHANGE OF AMERICA CORP.

DANA PEKAS

 

/s/ David Finkelstein            

 

/s/ Dana Pekas            

By David Finkelstein, as its

Chief Financial Officer

 

 






